 
Exhibit 10.1
 
Tax Benefit Preservation Plan Exemption Agreement
 
This Tax Benefit Preservation Plan Exemption Agreement (“Agreement”) is made and
entered into on and as of November 30, 2018 (“Effective Date”), by and between
AutoWeb, Inc., a Delaware corporation (“Company”), and each of the Requesting
Persons (as such term is defined below).
 
Background Facts
 
Effective as of May 26, 2010, the Company adopted a Tax Benefit Preservation
Plan, which plan was amended by Amendment No. 1 to Tax Benefit Preservation Plan
dated as of April 14, 2014 and by Amendment No. 2 to Tax Benefit Preservation
Plan dated April 13, 2017 and the rights thereunder adjusted by that Certificate
of Adjustment dated as of July 12, 2012 (the original plan, as amended and
adjusted, is collectively referred to herein as the “Plan”; capitalized terms
used but not otherwise defined herein shall have the definitions given in the
Plan). The Board of Directors of the Company (“Board”) adopted the Plan to
protect stockholder value by preserving important tax assets. The Company has
generated substantial net operating loss carryovers and other tax attributes for
United States federal income tax purposes (“Tax Benefits”) that can generally be
used to offset future taxable income and therefore reduce federal income tax
obligations. However, the Company’s ability to use the Tax Benefits will be
adversely affected if there is an “ownership change” of the Company as defined
under Section 382 of the Internal Revenue Code (“Section 382”). In general, an
ownership change will occur if the Company’s Section 382 5% Shareholders (as
defined below) collectively increase their ownership in the Company by more than
50% over a rolling three-year period. The Plan was adopted to reduce the
likelihood that the Company’s use of its Tax Benefits could be substantially
limited under Section 382. The Plan is intended to deter any Person from
becoming an Acquiring Person and thereby jeopardizing the Company’s Tax
Benefits. In general, an Acquiring Person is any Person, itself or together with
all Affiliates of such Person, that becomes the Beneficial Owner of 4.9% or more
of the Company’s outstanding Common Stock. Under the Plan, the Board may, in its
sole discretion, exempt any person from being deemed an Acquiring Person for
purposes of the Plan if the Board determines that such person’s ownership of
Common Stock will not be likely to directly or indirectly limit the availability
of the Company’s Tax Benefits or is otherwise in the best interests of the
Company.  The Board shall not have any obligation, implied or otherwise, to
grant such an exemption.
 
The Initial Requesting Persons (as defined below) have informed the Company that
as of the Effective Date, the Initial Requesting Persons, together with all of
their respective Affiliates and Associates, Beneficially Own the Current
Beneficially Owned Shares. In the Plan Exemption Request Letter, the Initial
Requesting Persons have requested that the Initial Requesting Persons be
considered for a Plan Exemption to acquire Beneficial Ownership of additional
shares of Common Stock.
 
The Board has considered the Initial Requesting Persons’ request and is prepared
to grant the Requesting Persons a Plan Exemption pursuant to this Agreement to
acquire shares of Common Stock in excess of the Current Beneficially Owned
Shares, provided that the aggregate number of shares of Common Stock
Beneficially Owned by the Requesting Persons and any of their respective
Affiliates and Associates does not collectively exceed the Plan Exemption Limit
at the time of the acquisition of Beneficial Ownership of the additional shares
of Common Stock, subject to and in reliance upon the Requesting Persons entering
into this Agreement and the Requesting Persons and their respective Affiliates
and Associates remaining in compliance with the terms and conditions set forth
in this Agreement.
 
 
 
-1-

 
 
In consideration of the representations, warranties, covenants and agreements
set forth in this Agreement, and for other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the parties hereby agree
as follows:
 
Article I
Definitions
 
For purposes of this Agreement, the following terms shall have the meanings set
forth in this Section 1.
 
“Additional Beneficially Owned Shares Acquisition Window Expiration Date” means
the three-month anniversary of the Effective Date.
 
“Associate” shall be as defined in the Plan.
 
“Beneficial Ownership” shall be as determined pursuant to the Plan.
 
“Beneficial Ownership Schedule” means Exhibit A attached hereto.
 
“Beneficially Own” shall be as defined in the Plan.
 
“Beneficially Owned Shares” means all issued and outstanding shares of Common
Stock that the Requesting Persons and any of their respective Affiliates or
Associates are collectively deemed to Beneficially Own from time to time. In the
event of any change in the number of issued and outstanding shares of Common
Stock (including by reason of any stock split, reverse split, stock dividend
(including any dividend or distribution of securities convertible into shares of
Common Stock), combination, reorganization, recapitalization or other like
change, conversion or exchange of shares, or any other change in the corporate
or capital structure of the Company), the term “Beneficially Owned Shares” shall
be deemed to refer to and include the Beneficially Owned Shares as well as all
such stock dividends and distributions and any shares of capital stock into
which or for which any or all of the Shares may be changed or exchanged.
 
“Company Acquisition Transaction” means (i) the commencement (within the meaning
of Rule 14d-2 of the General Rules and Regulations under the Exchange Act) of a
tender or exchange offer for at least 4.9% of the then outstanding shares of
Common Stock of the Company or any direct or indirect Subsidiary of the Company,
(ii) the commencement of a proxy solicitation with respect to the election of
any directors of the Company or with respect to any transaction under clauses
(iii) or (iv) of this definition, (iii) any sale, license, lease, exchange,
transfer, disposition or acquisition of any portion of the business or assets of
the Company or any direct or indirect Subsidiary of the Company (other than in
the ordinary course of business), or (iv) any merger, consolidation, business
combination, share exchange, reorganization, recapitalization, restructuring,
liquidation, dissolution or similar transaction or series of related
transactions involving the Company or any direct or indirect Subsidiary of the
Company.
 
“Current Beneficially Owned Shares” means the 621,970 shares of Common Stock
Beneficially Owned by the Initial Requesting Persons and their respective
Affiliates and Associates as set forth on the Beneficial Ownership Schedule.
 
 
 
-2-

 
 
 
“Electronic Transmission” means a communication (i) delivered by facsimile,
telecommunication or electronic mail when directed to the facsimile number of
record or electronic mail address of record, respectively, which the intended
recipient has provided to the other party for sending notices pursuant to the
Agreement and (ii) that creates a record of delivery and receipt that is capable
of retention, retrieval, and review, and that may thereafter be rendered into
clearly legible tangible form.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exemption Shares” shall mean the number of Beneficially Owned Shares that
exceeds the number of shares of Common Stock that equals (i) the number of
shares of Common Stock that equals 4.9% of the shares of Common Stock
outstanding as of the Effective Date minus (ii) one (1) share of Common Stock.
 
“Group” shall have the meaning set forth in Section 13(d)(3) of the Exchange Act
and Rule 13d-5 of the General Rules and Regulations under the Exchange Act.
 
“Irrevocable Proxy” means a proxy in the form attached hereto as Exhibit B.
 
“Initial Requesting Persons” means the Requesting Persons who are signatories to
this Agreement as of the Effective Date.
 
“Person” shall be as defined in the Plan.
 
“Plan Exemption” shall mean a grant by the Board contemplated by Section 30 of
the Plan to a Requesting Person (as defined in the Plan) of authority to engage
in an Exempt Transaction (as defined in the Plan).
 
“Plan Exemption Limit” means 1,942,342 shares of Common Stock, representing
approximately fifteen percent (15.0%) of the Company’s outstanding Common Stock
as of the Effective Date.
 
“Plan Exemption Request Letter” means the letter dated October 24, 2018 from
Negari and Ambrose to the Company (which was received by the Company by
certified mail on October 29, 2018), as attached hereto as Exhibit C.  
 
“Requesting Persons” means Daniel M. Negari (“Negari”), The 1 8 999 Trust, a
trust organized under the laws of Nevada (“The 1 8 999 Trust”), Michael R.
Ambrose (“Ambrose”) and The Insight Trust, a trust organized under the laws of
Nevada (“The Insight Trust”), and all other direct or beneficial holders of
Common Stock (as hereinafter defined) of the Company that may become parties to
this Agreement in the future in accordance with the terms of this Agreement.
 
“Section 382 5% Shareholder” means a “5-percent shareholder” as defined under
Section 382 and the rules and regulations thereunder.
 
“SEC” means the Securities and Exchange Commission.
 
“Subsidiary” of any Person shall mean any corporation or other entity of which a
majority of the voting power of the voting equity securities or equity interest
is owned, directly or indirectly, by such Person.
 
 
-3-

 
 
Article II
Standstill and Grant of Plan Exemption
 
2.1           Standstill Provisions.
 
(a)           Unless and until this Agreement is terminated pursuant to Section
6.2, and except (i) pursuant to a negotiated transaction approved by the Board;
or (ii) as may otherwise be approved by the Board, no Requesting Person will,
and each Requesting Person will cause their respective Affiliates and Associates
to not, in any manner, directly or indirectly:
 
(i) make, effect, initiate, cause or participate in (1) any acquisition of
Beneficial Ownership of any securities of the Company or any securities of any
Subsidiary or other Affiliate or Associate of the Company (except such transfers
between Requesting Persons in compliance with Section 2.2), (2) any Company
Acquisition Transaction, or (3) any “solicitation” of “proxies” (as those terms
are defined in Rule 14a-1 of the General Rules and Regulations under the
Exchange Act) or consents with respect to any securities of the Company;
provided, the parties acknowledge that (x) no Requesting Person nor any of their
respective Affiliates and Associates shall be deemed to make, effect, initiate,
cause or participate in any acquisition of Beneficial Ownership under subclause
(1) of this clause 2.1(i) solely by reason of engaging in any event permitted by
Section 2.3; (y) no Requesting Person nor any of their respective Affiliates and
Associates shall be deemed to make, effect, initiate, cause or participate in
any Company Acquisition Transaction under subclause (2) of this clause 2.1(i) or
any solicitation of proxies under subclause (3) of this clause 2.1(i) solely by
reason of a Requesting Person or such Requesting Person’s Affiliates and
Associates voting its Shares in compliance with Section 3.1(a); and (z) no
Requesting Person nor any of their respective Affiliates and Associates shall be
deemed to make, effect, initiate, cause or participate in any solicitation of
proxies under subclause (3) of this clause 2.1(i) solely by reason of any
solicitation of a proxy, agreement or understanding from a Requesting Person or
any of such Requesting Persons Affiliates and Associates regarding the voting of
the Beneficially Owned Shares in compliance with Sections 3.1(a) and 3.1(b);
 
(ii) nominate or seek to nominate any person to the Board or otherwise act,
alone or in concert with others, to seek to control or influence the management,
Board or policies of the Company; provided that a Requesting Person may seek
privately with the Board or the Company’s Chief Executive Officer to influence
the decisions made by the existing management or Board of the Company in a
manner (1) that is not disclosed publicly and (2) that would not force the
Company to make a public announcement regarding such influence.
 
(iii) take any action which might force the Company to make a public
announcement regarding any of the types of matters set forth in clause (i) of
this Section 2.1;
 
(iv) request or propose that the Company (or its directors, officers, employees
or agents), directly or indirectly, amend or waive any provision of this
Section 2.1, including this subsection 2.1(iv), unless such request or proposal
is made privately to the Board in a manner (1) that is not disclosed publicly
and (2) that would not force the Company to make a public announcement regarding
such request or proposal;
 
 
 
-4-

 
 
(v) agree or offer to take, or encourage or propose (publicly or otherwise) the
taking of, any action referred to in clauses (i), (ii), (iii) or (iv) of this
Section 2.1;
 
(vi) assist, induce or encourage any other Person to take any action referred to
in clauses (i), (ii), (iii) or (iv) of this Section 2.1; or
 
(vii) enter into any discussions or arrangements with any third party with
respect to the taking of any action referred to in clauses (i), (ii), (iii) or
(iv) of this Section 2.1.
 
(b)           Notwithstanding the foregoing provisions of Section 2.1(a), the
Requesting Persons and their respective Affiliates and Associates may from time
to time in one or more transactions acquire Beneficial Ownership of additional
shares of Common Stock (“Additional Beneficially Owned Shares”) in excess of the
Current Beneficially Owned Shares, provided that (i) the collective Beneficial
Ownership of Requesting Persons and their respective Affiliates and Associates
does not exceed the Plan Exemption Limit at the time of the acquisition of
Beneficial Ownership of Additional Beneficially Owned Shares; (ii) Requesting
Persons and their respective Affiliates and Associates are in compliance with
all of the provisions of this Agreement as of the acquisition date of any
Additional Beneficially Owned Shares; (iii) the representations and warranties
of Requesting Persons and their respective Affiliates and Associates in this
Agreement shall be true, accurate and complete as if made as of the date of any
such acquisition of Additional Shares; (iv) the acquisition of Additional Shares
would not result in any Person who is not the Requesting Persons and their
respective Affiliates and Associates, individually or collectively, constituting
a Section 382 5% Shareholder; and (v) the acquisition of the Additional
Beneficially Owned Shares is completed prior to the Additional Beneficially
Owned Shares Acquisition Window Expiration Date. Additional Beneficially Owned
Shares may not be acquired after the Additional Beneficially Owned Shares
Acquisition Window Expiration Date. Any acquisition of additional shares of
Common Stock by the Requesting Persons or their respective Affiliates or
Associates (i) will not be made with the purpose or the effect of changing or
influencing the control of the Company, and (ii) will not be made in connection
with (and neither Requesting Person nor any of their respective Affiliates and
Associates will be a participant in) any transaction having such purpose or
effect.
 
(c)           The Requesting Persons and their respective Affiliates and
Associates shall not be required to divest shares of Common Stock solely as the
result of any decrease in the number of issued and outstanding shares of Common
Stock (including by reason of any reverse stock split or repurchase and
retirement of shares of Common Stock), even if such change causes Requesting
Persons and their respective Affiliates and Associates to Beneficially Own
shares of Common Stock in excess of the Plan Exemption Limit (either
individually or in the aggregate).
 
2.2           Section 382 Compliance. Unless and until this Agreement is
terminated pursuant to Section 6.2, no direct or indirect transfers of shares of
Common Stock between and among Requesting Persons and their respective
Affiliates and Associates shall be permitted if, as a result of any such
transfer, any Requesting Person or any of their respective Affiliates and
Associates shall become the Beneficial Owner of shares of Common Stock in an
amount that would result in such Person being a Section 382 5% Shareholder of
the Company.
 
 
 
-5-

 
 
2.3           Transfers of Common Stock. Unless and until this Agreement is
terminated pursuant to Section 6.2, no Requesting Person nor any Requesting
Person’s Affiliates and Associates will sell or otherwise transfer any
Beneficial Ownership in any shares of Common Stock to any Person not a party to
this Agreement except:
 
(i)           in open market transactions on The Nasdaq Capital Market or on
such principal stock exchange as the Common Stock is then listed for trading; or
if the Common Stock is not listed on any stock exchange at the time, then in
transactions effected through trading on an inter-dealer quotation system if the
Common Stock is then quoted on such a system, and if not, then through trading
on over-the-counter bulletin boards or “pink sheets;” or
 
(ii)           in private transactions and only if any such private transaction
is not to any Person or Group that the Requesting Persons or their respective
Affiliates and Associates reasonably believes after due inquiry Beneficially
Owns or as a result of such transaction would Beneficially Own 4.9% or more of
the Company’s then outstanding Common Stock.
 
2.4           Grant of Plan Exemption. Subject to and in reliance upon the
representations, warranties and obligations of the Requesting Persons under this
Agreement and in accordance with the terms and conditions of this Agreement, the
Board has granted the Initial Requesting Persons a Plan Exemption. As long as
the Requesting Persons and their respective Affiliates and Associates remain in
full compliance with this Agreement, the Company shall maintain the Plan
Exemption in effect. The Plan Exemption granted by the Board shall continue for
only so long as the Requesting Persons and their respective Affiliates and
Associates are in compliance with the terms of this Agreement. If the Requesting
Persons and their respective Affiliates and Associates violate any provision
herein, then the Board shall have the right, in its sole discretion, to revoke
the Plan Exemption, upon which the Requesting Persons and their respective
Affiliates and Associates shall be an Acquiring Person as defined in and for
purposes of the Plan if the Requesting Persons and their respective Affiliates
and Associates otherwise meets the requirements to be deemed an Acquiring Person
at such time.
 
2.5           Exchange Act Filings. In the event that any Requesting Person or
any Requesting Person’s Affiliates and Associates files any schedule, form or
report under (i) Section 13 of the Exchange Act with the SEC indicating that
such Person is the beneficial owner (as the term “beneficial ownership” is
defined by Rule 13d-3 promulgated under the Exchange Act) of more than five
percent (5%) of the outstanding Common Stock or (ii) Section 16 of the Exchange
Act with the SEC indicating that such Person is the beneficial owner (as the
term “beneficial ownership” is defined by Rule 13d-3 promulgated under the
Exchange Act) of more than ten percent (10%) of the outstanding Common Stock,
the Requesting Persons and their respective Affiliates and Associates agree to
cooperate with the Company upon the Company’s reasonable request for information
from the Requesting Persons and their respective Affiliates and Associates
regarding the beneficial ownership structure and interest percentage in Common
Stock held by the Requesting Persons and their respective Affiliates and
Associates.
 
2.6           Additional Beneficially Owned Shares and Additional Requesting
Persons.
 
(a)           Any shares of Common Stock Beneficially Owned by the Requesting
Persons and their respective Affiliates and Associates, the Beneficial Ownership
of which was acquired on or after the Effective Date and before the termination
of this Agreement pursuant to Section 6.2, shall be subject to the terms and
conditions of this Agreement to the same extent as if they constituted
Beneficially Owned Shares as of the Effective Date.
 
 
 
-6-

 
 
(b)           If, during the period commencing on the Effective Date and
continuing until this Agreement terminates pursuant to Section 6.2, any
Affiliate or Associate of a Requesting Person who is not already a holder of
Current Beneficially Owned Shares as of the Effective Date and a party to this
Agreement acquires Beneficial Ownership of shares of Common Stock, then the
Requesting Persons and their respective Affiliates and Associates of which the
Person is an Affiliate or Associate shall cause the Person to become a party to
this Agreement and agree to be bound by and subject to the terms and conditions
of this Agreement as a Requesting Person by executing and delivering a joinder
and counterpart signature page hereto and an Irrevocable Proxy.
 
2.7           Reporting of Changes in Beneficial Ownership. Within five (5) days
after the Additional Beneficially Owned Shares Acquisition Window Expiration
Date and thereafter within five (5) days after the end of any month in which a
change in Beneficially Owned Shares occurs, or at such other times as the
Company may request, the Requesting Persons will deliver to the Company a
description of the changes in Beneficially Owned Shares and the then-current
Beneficial Ownership of shares of Common Stock by the Requesting Persons and
their Affiliates and Associates, accompanied by an updated Beneficial Ownership
Schedule reflecting such new Beneficial Ownership. In addition, at any time the
Requesting Persons and their respective Affiliates and Associates collectively
Beneficially Own less than 4.9% of the then-outstanding shares of Common Stock,
the Requesting Persons will deliver to the Company a certification executed by
the Requesting Persons, certifying that the Requesting Persons and their
respective Affiliates and Associates collectively Beneficially Own less than
4.9% of the then-outstanding shares of Common Stock.
 
Article III
Voting of Exemption Shares
 
3.1           Agreement to Vote Exemption Shares.
 
(a) The Requesting Persons, on their own behalf and on behalf of their
respective Affiliates and Associates, hereby covenant and agree, jointly and
severally, that during the period commencing on the date hereof and continuing
until this Agreement terminates pursuant to Section 6.2, at any meeting (whether
annual or special and whether or not an adjourned or postponed meeting) of the
stockholders of the Company, and in any action by written consent of the
stockholders of the Company, the Requesting Persons and their respective
Affiliates and Associates shall (i) appear at the meeting or otherwise cause any
and all Exemption Shares to be counted as present thereat for purposes of
establishing a quorum, and (ii) vote (or cause to be voted) any and all
Exemption Shares with respect to any matter at any meeting (whether annual or
special and whether or not an adjourned or postponed meeting) of stockholders of
the Company, and in any action by written consent of the stockholders of the
Company, in the same proportion (for or against) as the shares actually voted
for or against such matter by the stockholders of the Company other than the
Requesting Persons and their respective Affiliates and Associates. The
Requesting Persons and their respective Affiliates and Associates hereby further
agree not to enter into any proxy, agreement or understanding with any person or
entity the effect of which would be materially inconsistent with or violative of
any provision contained in this Section 3.1.
 
(b) The parties acknowledge that the Requesting Persons and their respective
Affiliates and Associates may grant a proxy or enter into an agreement or
understanding with another Requesting Person for the purposes of voting shares
of Common Stock as long as (i) the shares that are the subject of any such
proxy, agreement or understanding are voted in compliance with the provisions of
this Section 3.1 and 3.2; (ii) any such proxy, agreement or understanding will
not have the effect of superseding or revoking the Irrevocable Proxy granted by
the Requesting Persons and their respective Affiliates and Associates under
Section 3.2 and shall be subject and subordinate to the exercise of such proxy
pursuant to Section 3.2; and (iii) the granting of such proxy or entering into
such an agreement or understanding would not result in any Requesting Person
other than the Initial Requesting Persons being a Section 382 5% Shareholder of
the Company.
 
 
 
-7-

 
 
3.2           Irrevocable Proxy. Concurrently with the execution of this
Agreement, each of the Initial Requesting Persons have delivered to the Company
an Irrevocable Proxy, which shall be irrevocable to the fullest extent
permissible by law, with respect to the Exemption Shares, subject to the other
terms of this Agreement. The Proxyholders (as defined in the Irrevocable Proxy)
shall be entitled to exercise the rights granted to them in the Irrevocable
Proxy in order to vote the Exemption Shares in the event and to the extent that
the Requesting Persons and their respective Affiliates and Associates fail to
vote the Exemption Shares in accordance with Section 3.1. The Requesting Persons
and their respective Affiliates and Associates represents, covenant and agree
that, except for (i) the Irrevocable Proxy granted pursuant to the foregoing
provisions of this Section 3.2; (ii) any proxy granted by the Requesting Persons
and their respective Affiliates and Associates to another Requesting Person in
compliance with Section 3.1(b); (iii) any proxy or other voting agreement or
understanding granted or entered into by the Requesting Persons or their
respective Affiliates and Associates to or with the Company’s Board, the Company
or any officer thereof; (iv) any proxy or other voting agreement or
understanding granted or entered into by the Requesting Persons or their
respective Affiliates and Associates with the approval of the Board; or (v) as
contemplated by this Agreement: (1) neither the Requesting Persons nor any of
their respective Affiliates and Associates shall, during the period commencing
on the Effective Date and continuing until this Agreement terminates pursuant to
Section 6.2, grant any proxy or power of attorney, or deposit any Shares into a
voting trust or enter into a voting agreement or other voting arrangement, with
respect to the voting of the Shares (each a “Voting Proxy”), and (2) neither the
Requesting Persons nor their respective Affiliates and Associates has granted,
entered into or otherwise created any Voting Proxy which is currently (or which
will hereafter become) effective, and if any Voting Proxy has been created, such
Voting Proxy is hereby revoked.
 
Article IV
Representations and Warranties of Requesting Persons
 
Each Requesting Person, upon becoming a party to this Agreement, hereby makes
the following representations and warranties, severally and not jointly (except
in the case of Sections 4.4, 4.5, 4.6, and 4.7, which representations and
warranties are made jointly and severally by the Requesting Persons):
 
4.1           Authority; Validity. The Requesting Person has all requisite
capacity, power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
by the Requesting Person and the consummation by the Requesting Person of the
transactions contemplated hereby have been duly and validly authorized by all
necessary action on the part of the Requesting Person. This Agreement has been
duly executed and delivered by the Requesting Person. If this Agreement is being
executed in a representative or fiduciary capacity with respect to the
Requesting Person, the person signing this Agreement has full power and
authority to enter into and perform this Agreement.
 
 
 
-8-

 
 
4.2           Non-Contravention. The execution, delivery and performance of this
Agreement does not, and the consummation of the transactions contemplated hereby
and compliance with the provisions hereof will not, contravene, conflict with,
or result in any violation of, breach of, or default by (with or without notice
or lapse of time, or both) the Requesting Person under, or give rise to a right
of termination, cancellation or acceleration of any obligation under, or result
in the creation of any encumbrance upon any of the properties or assets of the
Requesting Person or of any of the Requesting Person’s Affiliates or Associates
under, any provision of (i) any loan or credit agreement, note, bond, mortgage,
indenture, lease or other agreement, instrument, permit, concession, franchise
or license applicable to the Requesting Person or any of the Requesting Person’s
Affiliates or Associates or to which the Requesting Person or any of the
Requesting Person’s Affiliates or Associates is a party, or (ii) any judgment,
order, decree, statute, law, ordinance, injunction, rule or regulation
applicable to the Requesting Person or any of the Requesting Person’s Affiliates
or Associates or any of a Requesting Person’s or any of the such Requesting
Person’s Affiliates or Associates’ properties or assets, other than any such
conflicts, violations, defaults, rights, or encumbrances that, individually or
in the aggregate, would not impair the ability of the Requesting Person or any
of the Requesting Person’s Affiliates or Associates to perform the Requesting
Person’s or any of the Requesting Person’s Affiliates or Associates’ obligations
hereunder or prevent, limit or restrict in any respect the consummation of any
of the transactions contemplated hereby.
 
4.3           Litigation. As of the date hereof, there is no action pending, or
to the knowledge of any Requesting Person or any of the Requesting Person’s
Affiliates or Associates, threatened with respect to the Requesting Person’s or
the Requesting Person’s Affiliates’ or Associates’ ownership of shares of Common
Stock, nor is there any judgment, decree, injunction or order of any applicable
governmental entity or arbitrator outstanding which would prevent the carrying
out by the Requesting Person and the Requesting Person’s Affiliates or
Associates of their respective obligations under this Agreement or any of the
transactions contemplated hereby, declare unlawful the transactions contemplated
hereby or cause such transactions to be rescinded.
 
4.4           Beneficial Ownership. As of the Effective Date, the number of
shares of Common Stock set forth on the Beneficial Ownership Schedule are the
only shares of Common Stock Beneficially Owned by the Requesting Persons or any
of their respective Affiliates or Associates. On and as of the Effective Date,
the shares of Common Stock listed on the Beneficial Ownership Schedule are free
and clear of any encumbrances that, individually or in the aggregate, would
impair the ability of the Requesting Persons and their respective Affiliates and
Associates to perform their respective obligations under this Agreement or
prevent, limit or restrict in any respect the consummation of any of the
transactions contemplated hereby. Neither Requesting Person nor any Affiliate or
Associate of either Requesting Person Beneficially Owns 4.9% or more of the
outstanding Common Stock of the Company for purposes of Section 382 as of the
Effective Date, and no investor in, or beneficial owner of, either Requesting
Person or in any Affiliate or Associate of either Requesting Person, on a
look-through basis for purposes of Section 382, Beneficially Owns 4.9% or more
of the outstanding shares of Common Stock as of the Effective Date.
 
4.5           Acquisition of Shares. The Current Beneficially Owned Shares were
not acquired for the purpose or with the intention of causing the Requesting
Persons or any of their respective Affiliates or Associates (whether
collectively or individually) to become an Acquiring Person.
 
 
 
-9-

 
 
4.6           Reliance. The Requesting Persons and their respective Affiliates
and Associates acknowledge that the Company is relying on truth and accuracy of
the statements, representations, warranties, covenants and information contained
herein and in the Plan Exemption Request Letter for purposes of granting the
Plan Exemption set forth in this Agreement.
 
4.7           No Influence or Control. The Requesting Persons and their
respective Affiliates and Associates: (i) have acquired the Current Beneficially
Owned Shares in the ordinary course of their respective businesses, (ii) as of
the Effective Date, do not Beneficially Own the Current Beneficially Owned
Shares with the purpose or the effect of changing or influencing the control of
the Company (except to the extent permitted by Section 2.1(a)(ii) of this
Agreement), and (iii) as of the Effective Date, do not Beneficially Own the
Current Beneficially Owned Shares in connection with or as a participant in any
transaction having such purpose or effect. As of the Effective Date, the
Requesting Persons and their respective Affiliates and Associates collectively
represent that the Requesting Persons and their respective Affiliates and
Associates do not have any knowledge that any third party is currently engaged
in undertaking, or has any intention or plan to undertake, a Company Acquisition
Transaction.
 
Article V
Representations and Warranties of the Company
 
The Company represents and warrants to the Requesting Persons that:
 
5.1           Authority; Validity. The Company has all requisite capacity, power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by the Company
and the consummation by the Company of the transactions contemplated hereby have
been duly and validly authorized by all necessary action on the part of the
Company. This Agreement has been duly executed and delivered by the Company. If
this Agreement is being executed in a representative or fiduciary capacity with
respect to the Company, the person signing this Agreement has full power and
authority to enter into and perform this Agreement.
 
5.2           Non-Contravention. The execution, delivery and performance of this
Agreement does not, and the consummation of the transactions contemplated hereby
and compliance with the provisions hereof will not, (i) require the Company to
obtain the consent or approval of any governmental entity, (ii) require the
consent or approval of any other person pursuant to any agreement, obligation or
instrument binding on the Company or its properties and assets, (iii) conflict
with or violate any organizational document or law, rule, regulation, order,
judgment or decree applicable to the Company or pursuant to which any of its
assets are bound, or (iv) violate any other material agreement to which the
Company or any of its subsidiaries is a party.
 
 
 
-10-

 
 
Article VI
Effectiveness; Termination; Survival
 
6.1           Effectiveness. This Agreement shall become effective upon its
execution by each of the Requesting Persons and the Company.
 
6.2           Termination. This Agreement, and the obligations of the Requesting
Persons and their respective Affiliates and Associates hereunder, including,
without limitation, the Requesting Persons’ and their respective Affiliates’ and
Associates’ obligations under Article II and Article III shall terminate: (i) at
any time by written consent of the Requesting Persons and the Company, (ii)
automatically upon the termination of the Plan, whether by the Board or upon its
own terms, unless a substitute or successor tax benefit preservation or other
stockholder rights plan is implemented, in which case this Agreement shall not
terminate, and (iii) automatically without any further action by the parties
hereto, at such time as the Requesting Persons and their respective Affiliates
and Associates (together with their respective Affiliates and Associates)
collectively Beneficially Own less than 4.9% of the then-outstanding shares of
Common Stock.
 
6.3           New Exemption Agreements. In the event that this Agreement is
terminated in accordance with Section 6.2 and the Requesting Persons or any of
their respective Affiliates and Associates (whether collectively or
individually) are again deemed to Beneficially Own 4.9% or more of the
outstanding shares of Common Stock, then, should the Board again exercise its
discretionary authority under the Plan to grant the Requesting Persons or any of
their respective Affiliates and Associates another Plan Exemption (which the
Board is not obligated to grant), the Requesting Persons and their respective
Affiliates and Associates (to the extent they Beneficially Own Shares at that
time) agree (and agree to compel their respective Affiliates and Associates, as
applicable) to enter into an exemption agreement with the Company on
substantially the same terms as set forth herein. In addition, to the extent
that the Plan is terminated (whether by the Board or upon its own terms) and
replaced by a new tax benefit preservation or stockholder rights plan, then, at
the request of the Company, the Requesting Persons and their respective
Affiliates and Associates agree (and agree to compel their respective Affiliates
and Associates, as applicable) to enter into a new exemption agreement on
substantially the same terms as this Agreement should the Board again exercise
its discretionary authority under a new plan to grant the Requesting Persons or
any of their respective Affiliates and Associates another plan exemption (which
the Board is not obligated to grant).
 
6.4           Survival. Section 6.3 and Article VII shall survive the
termination of this Agreement for any reason.
 
Article VII
General Provisions
 
7.1           Entire Agreement. This Agreement, including the Exhibits attached
hereto, and the Irrevocable Proxy granted hereunder, all of which are hereby
incorporated by reference, constitutes the complete and exclusive statement of
agreement between the parties with respect to the subject matter hereof and
supersede any and all prior negotiations, correspondence, agreements,
communications, understandings, duties or obligations of any kind by and between
the parties, whether written or oral, respecting the subject matter hereof.
 
7.2            Amendments and Waivers. This Agreement may be amended, modified,
superseded, or cancelled, and the terms and conditions hereof may be waived,
only by a written instrument signed by the parties hereto or, in the case of a
waiver, by the party waiving compliance. No delay on the part of any party in
exercising any right, power, or privilege hereunder will operate as a waiver
thereof, nor will any waiver on the part of any party of any right hereunder,
nor any single or partial exercise of any rights hereunder, preclude any other
or further exercise thereof or the exercise of any other right hereunder.
 
 
 
-11-

 
 
 
7.3             Assignment. No party may assign or otherwise transfer or
delegate this Agreement or any of a party’s rights, duties or obligations under
this Agreement to another person or entity without the prior written consent of
the other parties. Notwithstanding the foregoing, this Agreement may be assigned
or transferred by the Company to any person or entity that succeeds the Company
by operation of law or that controls, is controlled by or is under common
control of the Company without the consent of the other parties. Nothing herein
will prohibit or restrict a change of control of the Company or any person or
entity controlling, controlled by or under common control with the Company or
require the consent of the other parties to any assignment or transfer of this
Agreement in connection with any change of control. This Agreement will be
binding on and inure to the benefit of each party hereto and to each party's
respective permitted successors and assigns.
 
7.4            Notices. Any notice required or permitted under this Agreement
will be considered to be effective in the case of (i) certified mail, when sent
postage prepaid and addressed to the party for whom it is intended at its
address of record, three (3) days after deposit in the mail; (ii) by courier or
messenger service, upon receipt by recipient as indicated on the courier's
receipt; or (iii) upon receipt of an Electronic Transmission by the party that
is the intended recipient of the Electronic Transmission. The record addresses,
facsimile numbers of record, and electronic mail addresses of record for the
parties are set forth on the signature page to this Agreement and may be changed
from time to time by notice from the changing party to the other party pursuant
to the provisions of this Section 7.4.
 
7.5            Public Disclosures. Except as may be required, as determined in
good faith by the disclosing party, by applicable law, rules, regulations or
orders or the rules of any securities exchange or market, neither party will
make any public statement or release concerning this Agreement or any of the
transactions contemplated by this Agreement, except for such written information
as has been approved in advance in writing as to form and content by the other
party, which approval will not be unreasonably withheld. Notwithstanding the
foregoing, neither party shall have the right to review or approve any filings
or furnished disclosure or other public disclosures that the other party
determines in good faith are reasonably required to be made (i) with the SEC,
any other governmental agency, or any securities exchange or market or (ii) by
means of a press release, website postings or other publicly available means of
distribution.         
 
7.6            Further Assurances. Subject to the terms of this Agreement, from
time to time, the Requesting Persons and their respective Affiliates and
Associates shall execute and deliver such additional documents and use
commercially reasonable efforts to take, or cause to be taken, all such further
actions, and to do or cause to be done, all things reasonably necessary, proper
or advisable under applicable laws and regulations to consummate and make
effective the transactions contemplated by this Agreement.
 
7.7           Choice of Law. This Agreement, its construction and the
determination of any rights, duties or remedies of the parties arising out of or
relating to this Agreement will be governed by, enforced under and construed in
accordance with the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws of such
state.
 
 
 
-12-

 
 
 
7.9             Severability. Each term, covenant, condition, or provision of
this Agreement will be viewed as separate and distinct, and in the event that
any such term, covenant, condition or provision will be deemed to be invalid or
unenforceable, the arbitrator or court finding such invalidity or
unenforceability will modify or reform this Agreement to give as much effect as
possible to the terms and provisions of this Agreement. Any term or provision
which cannot be so modified or reformed will be deleted and the remaining terms
and provisions will continue in full force and effect.
 
7.10            Interpretation. Every provision of this Agreement is the result
of full negotiations between the parties, both of whom have either been
represented by counsel throughout or otherwise been given an opportunity to seek
the aid of counsel. Each party hereto further agrees and acknowledges that it is
sophisticated in legal affairs and has reviewed this Agreement in detail.
Accordingly, no provision of this Agreement shall be construed in favor of or
against any of the parties hereto by reason of the extent to which any such
party or its counsel participated in the drafting thereof. Captions and headings
of sections contained in this Agreement are for convenience only and shall not
control the meaning, effect, or construction of this Agreement. Time periods
used in this Agreement shall mean calendar periods unless otherwise expressly
indicated.
 
7.11            Dispute Resolution, Forum.
 
(a)            The parties consent to and agree that any dispute or claim
arising hereunder shall be submitted to binding arbitration in New Castle
County, Delaware, and conducted in accordance with the Judicial Arbitration and
Mediation Service (“JAMS”) rules of practice then in effect or such other
procedures as the parties may agree in writing, and the parties expressly waive
any right they may otherwise have to cause any such action or preceding to be
brought or tried elsewhere. The parties hereunder further agree that (i) any
request for arbitration shall be made in writing and must be made within a
reasonable time after the claim, dispute or other matter in question has arisen;
provided however, that in no event shall the demand for arbitration be made
after the date that institution of legal or equitable proceedings based on such
claim, dispute, or other matter would be barred by the applicable statue(s) of
limitations; (ii) the appointed arbitrator must be a former or retired judge or
attorney at law with at least ten (10) years’ experience in commercial matters;
(iii) costs and fees of the arbitrator shall be borne by both parties equally,
unless the arbitrator or arbitrators determine otherwise; (iv) depositions may
be taken and other discovery may be obtained during such arbitration proceedings
to the same extent as authorized in civil judicial proceedings; and (v) the
award or decision of the arbitrator, which may include equitable relief, shall
be final and judgment may be entered on such award in accordance with applicable
law in any court having jurisdiction over the matter.
 
(b)            TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
 
 
-13-

 
 
 
(c)             The parties acknowledge and agree that money damages may not be
a sufficient remedy for a breach of certain provisions of the Agreement,
including but not limited to Articles II and III, and accordingly, a
non-breaching party may be entitled to specific performance and injunctive
relief as remedies for such violation. Accordingly, notwithstanding the other
provisions of this Section 7.11, the parties agree that a non-breaching party
may seek relief in a court of competent jurisdiction for the purposes of seeking
equitable relief hereunder, and that such remedies shall not be deemed to be
exclusive remedies for a violation of the terms of the Agreement but shall be in
addition to all other remedies available to the non-breaching party at law or in
equity.
 
(d)            In any action, arbitration, or other proceeding by which one
party either seeks to enforce its rights under the Agreement or seeks a
declaration of any rights or obligations under the Agreement, the prevailing
party will be entitled to reasonable attorney’s fees, and subject to Section
7.11(a), reasonable costs and expenses incurred to resolve such dispute and to
enforce any final judgment.
 
(e)            No remedy conferred on either party by any of the specific
provisions of this Agreement is intended to be exclusive of any other remedy,
and each and every remedy will be cumulative and will be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or otherwise. The election of one or more remedies by a party will
not constitute a waiver of the right to pursue other available remedies.
 

7.12           Counterparts. This Agreement may be executed in counterparts,
each of which will be deemed an original hereof and all of which together will
constitute one and the same instrument.
 
7.13           Facsimile, PDF or Electronic Signatures. This Agreement may be
executed by facsimile, PDF or by means of an electronic signature by either
party and such signature shall be deemed binding for all purposes hereof,
without delivery of an original signature being thereafter required.
 
[Remainder of Page Intentionally Left Blank; Signature Page, Schedules and
Exhibits Follow]
 
 
-14-

 
 
In Witness Whereof, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
 
AutoWeb, Inc.
 
 
By: /s/ Glenn E. Fuller                                
Glenn E. Fuller
Executive Vice President, Chief Legal and
Administrative Officer and Secretary
 
Notice Address:
AutoWeb, Inc.
18872 MacArthur Blvd.
Suite 200
Irvine, California 92612
Email Address:
autolegal@autoweb.com
Facsimile No.: 949.608.3614
Attn: Chief Legal Officer
 
 
 
-15-

 
 
requesting persons
 
Negari
 
/s/ Daniel M. Negari                           

Daniel M. Negari
 
The 1 8 999 Trust
 
By: /s/ Daniel M. Negari                    

Daniel M. Negari, Trustee
 
Ambrose
 
/s/ Michael R. Ambrose                     

Michael R. Ambrose
 
The Insight Trust
 
By: /s/ Michael R. Ambrose                 

Michael R. Ambrose, Trustee
 
 
Notice Address for Stockholders
 
Daniel M. Negari
The 1 8 999 Trust
Michael Ambrose
The Insight Trust
2121 E. Tropicana Avenue, Suite 2
Las Vegas, Nevada 89119
Attention: Daniel M. Negari
Email Address: d@xyz.rent
 
 
 
 
-16-

 
 
Exhibit A
Beneficial Ownership Schedule
 
 
Requesting Person

Beneficial Ownership of Common Stock
 
 
Daniel M. Negari

593,072

 
(includes The 1 8 999 Trust shares beneficially owned + 48 shares held directly
+ 30,000 call options held directly)
 
 
The 1 8 999 Trust

593,024 (directly held shares)
 
 
Michael R. Ambrose

28,898

 
(includes The Insight Trust shares beneficially owned)
 
 
The Insight Trust 

28,898 (directly held shares)
 

 
Total Shares Beneficially Owned By
621,970
Requesting Persons
 

 
 
 
 
 
 
A-1

 
 
 
Exhibit B
Irrevocable Proxy
 
 
The undersigned (“Requesting Person”) hereby irrevocably appoints and
constitutes the Chief Executive Officer, Chief Financial Officer, and Chief
Legal Officer (individually, a “Proxyholder,” and collectively, the
“Proxyholders”) of AutoWeb, Inc, a Delaware corporation (“Company”), and each of
them individually, the agents, attorneys-in-fact and proxies of the undersigned,
with full power of substitution and resubstitution, to the full extent of the
undersigned’s rights with respect to all Exemption Shares (as defined in that
certain Tax Benefit Preservation Plan Exemption Agreement dated as of November
30, 2018 among the Company and the Requesting Persons (“Plan Exemption
Agreement”)) Beneficially Owned (as such term is defined in the Plan Exemption
Agreement) by the Requesting Persons (including any Exemption Shares acquired by
any Requesting Person on or after the date hereof and before the date this proxy
terminates) to vote the Exemption Shares as follows: the Proxyholders named
above, or each of them individually, are empowered at any time before
termination of this proxy to exercise all voting rights of the undersigned at
any meeting (whether annual or special and whether or not an adjourned or
postponed meeting) of stockholders of the Company, and in any action by written
consent of the stockholders of the Company, in the same proportion (for or
against) as the shares of Common Stock actually voted for or against such matter
by the stockholders of the Company other than the Requesting Persons and their
respective Affiliates or Associates.
 
The proxy hereby granted by the Requesting Persons to the Proxyholders is
granted as of the date of this Irrevocable Proxy in order to secure the
obligations of the Requesting Persons set forth in Article III of the Plan
Exemption Agreement and is irrevocable in accordance with subdivision (e) of
Section 212 of the Delaware General Corporation Law.
 
This Irrevocable Proxy will terminate upon the termination of the Plan Exemption
Agreement in accordance with its terms. The authority of a Proxyholder to
continue to act as a Proxyholder under this Irrevocable Proxy will terminate if
the Proxyholder ceases to be an officer or employee of the Company. This
Irrevocable Proxy may not be transferred by any Proxyholder or assumed by any
person without the express prior written consent of the undersigned. The
Requesting Persons acknowledge that the foregoing provisions of this paragraph
shall not preclude or require the Requesting Persons’ consent for the
substitution or resubstitution of a new Proxyholder who is also an officer
and/or employee of the Company.
 
Except as contemplated or permitted by the Plan Exemption Agreement, upon the
execution hereof, all prior proxies given by the undersigned with respect to the
Exemption Shares are hereby revoked and no subsequent proxies regarding the
Exemption Shares will be given until such time as this Irrevocable Proxy shall
be terminated in accordance with its terms. Any obligation of the undersigned
hereunder shall be binding upon the successors and assigns of the undersigned.
 
This Irrevocable Proxy is irrevocable (to the fullest extent permitted by law)
and shall survive the insolvency, incapacity, death, liquidation or dissolution
of the undersigned.
 
Dated: November 30, 2018
 
[Note that a separate Irrevocable Proxy will be prepared for each Requesting
Person]
 
 
B-1

 
 
 
 
Negari
_____________________________
Daniel M. Negari
 
The 1 8 999 Trust
 
By: _________________________
Daniel Negari, Trustee
 
Ambrose
 
_____________________________
Michael R. Ambrose
 
The Insight Trust
 
By: _________________________
Michael R. Ambrose, Trustee
 
 
 


 
 
B-2

 
 

 
Exhibit C
Plan Exemption Request Letter
[Attached]
 
 
 
 
C-1

 
 
[ex10-1000.jpg]
 
 
C-2

 
[ex10-1001.jpg]
 
 
C-3

 
[ex10-1002.jpg]
 
C-4
